TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00376-CV



                                  Jennifer McGinley, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
      NO. C2007-0118-C, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Jennifer McGinley filed her notice of appeal on June 11, 2008. On

March 6, 2009, this Court issued an order holding that the trial court did not abuse its discretion in

determining that McGinley was not indigent and therefore not entitled to a free record on appeal.

On June 3, 2009, we informed McGinley that she was required to make arrangements to pay for the

clerk’s and reporter’s records and that if she did not inform us of the status of her arrangements for

the clerk’s record by June 15, 2009, the cause was subject to dismissal for want of prosecution. To

date, McGinley has not responded to our request. We therefore dismiss the cause for want of

prosecution. See Tex. R. App. P. 42.3(b).

                                               __________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 5, 2009